Case 2:20-ap-01660-BR   Doc 3 Filed 11/13/20 Entered 11/13/20 13:15:45   Desc
                        Main Document     Page 1 of 6
Case 2:20-ap-01660-BR   Doc 3 Filed 11/13/20 Entered 11/13/20 13:15:45   Desc
                        Main Document     Page 2 of 6
Case 2:20-ap-01660-BR   Doc 3 Filed 11/13/20 Entered 11/13/20 13:15:45   Desc
                        Main Document     Page 3 of 6
Case 2:20-ap-01660-BR   Doc 3 Filed 11/13/20 Entered 11/13/20 13:15:45   Desc
                        Main Document     Page 4 of 6
Case 2:20-ap-01660-BR   Doc 3 Filed 11/13/20 Entered 11/13/20 13:15:45   Desc
                        Main Document     Page 5 of 6
Case 2:20-ap-01660-BR   Doc 3 Filed 11/13/20 Entered 11/13/20 13:15:45   Desc
                        Main Document     Page 6 of 6
